UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period fromto Commission File Number 001–33831 EAGLE BULK SHIPPING INC. (Exact name of Registrant as specified in its charter) Republic of the Marshall Islands 98–0453513 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 477 Madison Avenue New York, New York 10022 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (212) 785–2500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESXNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filer XNon-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESNO X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, par value $0.01 per share, 62,215,915 shares outstanding as of August 6, TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations (unaudited) for the three and six months ended June 30, 2010 and 2009 4 Consolidated Statement of Stockholders' Equity (unaudited) for the six months ended June 30, 2010 5 Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risks 28 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults upon Senior Securities 29 Item 4. (Removed and Reserved) 29 Item 5. Other Information 29 Item 6. Exhibits 30 Signatures 31 Part 1 : FINANCIAL INFORMATION Item 1 : Financial Statements EAGLE BULK SHIPPING INC. CONSOLIDATED BALANCE SHEETS June 30, 2010 December 31, 2009 ASSETS: Current assets: Cash and cash equivalents $ 102,134,080 $ 71,344,773 Accounts receivable 10,552,202 7,443,450 Prepaid expenses 3,552,789 4,989,446 Fair value above contract value of time charters acquired 597,008 427,359 Total current assets 116,836,079 84,205,028 Noncurrent assets: Vessels and vessel improvements, at cost, net of accumulated depreciation of $153,210,344 and $125,439,001, respectively 1,409,037,717 1,010,609,956 Advances for vessel construction 240,592,076 464,173,887 Other fixed assets, net of accumulated amortization of $94,914 and$59,519, respectively 298,875 258,347 Restricted cash 18,276,056 13,776,056 Deferred drydock costs 5,087,373 5,266,289 Deferred financing costs 18,768,770 21,044,379 Fair value above contract value of time charters acquired 3,868,278 4,103,756 Fair value of derivative instruments — 4,765,116 Total noncurrent assets 1,695,929,145 1,523,997,786 Total assets $ 1,812,765,224 $ 1,608,202,814 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 2,385,864 $ 2,289,333 Accrued interest 8,363,052 7,810,931 Other accrued liabilities 10,831,045 3,827,718 Deferred revenue and fair value below contract value of time charters acquired 6,164,231 7,718,902 Unearned charter hire revenue 5,970,032 4,858,133 Total current liabilities 33,714,224 26,505,017 Noncurrent liabilities: Long-term debt 1,080,240,926 900,170,880 Deferred revenue and fair value below contract value of time charters acquired 25,187,956 26,389,796 Fair value of derivative instruments 29,520,148 35,408,049 Total noncurrent liabilities 1,134,949,030 961,968,725 Total liabilities 1,168,663,254 988,473,742 Commitment and contingencies Stockholders' equity: Preferred stock, $.01 par value, 25,000,000 shares authorized, none issued — — Common stock, $.01 par value, 100,000,000 shares authorized, 62,215,915 and 62,126,665 shares issued and outstanding, respectively 622,159 621,267 Additional paid-in capital 731,913,790 724,250,125 Retained earnings (net of dividends declared of $262,118,388 as of June 30, 2010 and December 31, 2009, respectively) (58,913,831 ) (74,499,387 ) Accumulated other comprehensive loss (29,520,148 ) (30,642,933 ) Total stockholders' equity 644,101,970 619,729,072 Total liabilities and stockholders' equity $ 1,812,765,224 $ 1,608,202,814 The accompanying notes are an integral part of these Consolidated Financial Statements. 3 EAGLE BULK SHIPPING INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Revenues, net of Commissions $ 65,612,840 $ 53,021,338 $ 119,856,565 $ 108,999,004 Vessel Expenses 16,052,945 12,933,808 31,530,334 26,005,005 Depreciation and Amortization 15,537,068 10,943,247 29,243,437 21,234,163 General and Administrative Expenses 10,479,379 9,041,185 19,852,146 17,944,213 Total Operating Expenses 42,069,392 32,918,240 80,625,917 65,183,381 Operating Income 23,543,448 20,103,098 39,230,648 43,815,623 Interest Expense 12,607,754 6,815,853 23,784,740 13,302,170 Interest Income (76,227 ) (60,290 ) (139,648 ) (70,863 ) Net Interest Expense 12,531,527 6,755,563 23,645,092 13,231,307 Net Income $ 11,011,921 $ 13,347,535 $ 15,585,556 $ 30,584,316 Weighted Average Shares Outstanding: Basic 62,176,684 52,252,714 62,215,915 49,656,431 Diluted 62,336,774 52,295,221 62,366,183 49,686,359 Per Share Amounts: Basic Net Income $ 0.18 $ 0.26 $ 0.25 $ 0.62 Diluted Net Income $ 0.18 $ 0.26 $ 0.25 $ 0.62 The accompanying notes are an integral part of these Consolidated Financial Statements. 4 EAGLE BULK SHIPPING INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2010 Common Shares Common Shares Amount Additional Paid-In Capital Net Income Accumulated Deficit Other Comprehensive Income (Loss Total Stockholders' Equity Balance at December 31, 2009 62,126,665 $ 621, 267 $ 724,250,125 $ (74,499,387 ) $ (30,642,933 ) $ 619,729,072 Comprehensive income : Net income — — — $ 15,585,556 15,585,556 — 15,585,556 Net unrealized gain onderivatives — 1,122,785 1,122,785 Comprehensive income — 16,708,341 Issuance of restricted shares 89,250 892 (366,300 ) — — — (365,408 ) Non-cash compensation — — 8,029,965 — — — 8,029,965 Balance at June 30, 2010 62,215,915 $ 622,159 $ 731,913,790 $ (58,913,831 ) $ (29,520,148 ) $ 644,101,970 The accompanying notes are an integral part of these Consolidated Financial Statements. 5 EAGLE BULK SHIPPING INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2010 June 30, 2009 Cash flows from operating activities: Net income $ 15,585,556 $ 30,584,316 Adjustments to reconcile net income to net cash provided by operating activities: Items included in net income not affecting cash flows: Depreciation 27,806,738 20,019,912 Amortization of deferred drydocking costs 1,436,699 1,214,251 Amortization of deferred financing costs 1,332,743 509,514 Amortization of fair value below contract value of time charter acquired (2,036,105 ) (1,297,180 ) Non-cash compensation expense 8,029,965 7,241,717 Changes in operating assets and liabilities: Accounts receivable (3,108,752 ) (1,015,571 ) Other assets — (1,901,716 ) Prepaid expenses 1,436,657 (211,897 ) Accounts payable 96,531 750,332 Accrued interest 2,403,559 487,835 Accrued expenses 7,003,327 4,990,685 Drydocking expenditures (1,257,783 ) (1,186,408 ) Deferred revenue (654,577 ) 6,551,463 Unearned charter hire revenue 1,111,899 (280,749 ) Net cash provided by operating activities 59,186,457 66,456,504 Cash flows from investing activities: Vessels and vessel improvements and advances for vessel construction (203,525,865 ) (60,436,569 ) Purchase of other fixed assets (75,923 ) (61,689 ) Net cash used in investing activities (203,601,788 ) (60,498,258 ) Cash flows from financing activities: Issuance of Common Stock — 99,999,997 Equity issuance costs — (2,708,951 ) Bank borrowings 180,070,046 19,505,000 Changes in restricted cash (4,500,000 ) (1,000,000 ) Deferred financing costs — (1,296,994 ) Cash used to settle net share equity awards (365,408 ) (406,487 ) Net cash provided by financing activities 175,204,638 114,092,565 Net increase in cash 30,789,307 120,050,811 Cash at beginning of period 71,344,773 9,208,862 Cash at end of period $ 102,134,080 $ 129,259,673 The accompanying notes are an integral part of these Consolidated Financial Statements. 6 EAGLE BULK SHIPPING INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1.Basis of Presentation and General Information The accompanying consolidated financial statements include the accounts of Eagle Bulk Shipping Inc. and its wholly-owned subsidiaries (collectively, the "Company", "we" or "our"). The Company is engaged in the ocean transportation of dry bulk cargoes worldwide through the ownership and operation of dry bulk vessels. The Company's fleet is comprised of Supramax and Handymax bulk carriers and the Company operates its business in one business segment. The Company is a holding company incorporated in 2005 under the laws of the Republic of the Marshall Islands and is the sole owner of all of the outstanding shares of its wholly-owned subsidiaries incorporated in the Republic of the Marshall Islands. The primary activity of each of the subsidiaries is the ownership of a vessel. The operations of the vessels are managed by a wholly-owned subsidiary of the Company, Eagle Shipping International (USA) LLC, a Republic of the Marshall Islands limited liability company. As of June 30, 2010, the Company's operating fleet consisted of 36 vessels. The Company has an extensive vessel newbuilding program and as of June 30, 2010 had contracts for the construction of 11 vessels. The following tables present certain information concerning the Company's fleet as of June 30, 2010: No. of Vessels Dwt Vessel Type Delivery Employment Vessels in Operation 36 Vessels 1,920,346 33 Supramax Time Charter 3 Handymax Time Charter Vessels to be delivered 1 Vessel 53,100 53,100 dwt series Supramax 2010 Charter Free 10 Vessels 580,000 58,000 dwt series Supramax 2010-2011 10 Vessels on Time Charter The following table represents certain information about the Company's charterers which individually accounted for more than 10% of the Company's gross time charter revenue during the periods indicated: % of Consolidated Time Charter Revenue Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Charterer Charterer A 20% 14% 21% 17% Charterer B - 12% 10% 12% Charterer C - 17% - 17% Charterer D - 20% 11% 19% Charterer E 16% - 14% - 7 The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States, and the rules and regulations of the Securities and Exchange Commission ("SEC") which apply to interim financial statements and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes normally included in consolidated financial statements prepared in conformity with generally accepted accounting principles in the United States. They should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's 2009 Annual Report on Form 10-K. The accompanying unaudited consolidated financial statements include all adjustments (consisting of normal recurring adjustments) that management considers necessary for a fair presentation of its consolidated financial position and results of operations for the interim periods presented. The results of operations for the interim periods are not necessarily indicative of the results that may be expected for the entire year. Note 2.New Accounting Pronouncements In January 2010, the Financial Accounting Standards Board ("FASB") issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements. This ASU requires new disclosures and clarifies certain existing disclosure requirements about fair value measurements. ASU 2010-06 requires a reporting entity to disclose significant transfers in and out of Level 1 and Level 2 fair value measurements, to describe the reasons for the transfers, and to present separately information about purchases, sales, issuances, and settlements for fair value measurements using significant unobservable inputs. ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements, which is effective for interim and annual reporting periods beginning after December 15, 2010, early adoptionis permitted. The adoption of ASU 2010-06 did not have a material impact on our financial position, results of operations, or cash flows. In
